      Case 4:16-cv-00623-RGE-SBJ Document 162 Filed 10/24/18 Page 1 of 4
                               United States Court of Appeals
                                     For The Eighth Circuit
                                      Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                               VOICE (314) 244-2400
Michael E. Gans
                                                                                 FAX (314) 244-2780
 Clerk of Court
                                                                               www.ca8.uscourts.gov

                                                            October 23, 2018


Mr. David Harris Goldman
BABICH & GOLDMAN
Suite J
501 S.W. Seventh Street
Des Moines, IA 50309-4537

       RE: 18-3258 Thomas Rossley, Jr. v. Drake University, et al

Dear Counsel:

       The district court clerk has transmitted a notice of appeal in this matter, and we have
docketed it under the caption and case number shown above. Please include the caption and the
case number on all correspondence or pleadings submitted to this court.

      Counsel in the case must supply the clerk with an Appearance Form. Counsel may
download or fill out an Appearance Form on the "Forms" page on our web site at
www.ca8.uscourts.gov.

        The court has established a briefing schedule for the case, a copy of which will be
forwarded under separate notice of docket activity. Please refer to the schedule and note the key
filing dates. You should also review Federal Rules of Appellate Procedure 28 and 32, as well as
Eighth Circuit Rules 28A and 32A. Sample briefs may be obtained by contacting the St. Louis
Clerk's office.

        Within 14 days of today's date, counsel for appellant must: (1) file a verification that any
transcripts needed for the appeal have been ordered and that satisfactory arrangements have been
made for payment, and (2) file a notice of the method of appendix preparation selected for the
case. Eighth Circuit Rule 30A contains detailed information on appendix preparation.

        The court has directed the clerk's office to monitor and enforce compliance with the
briefing schedule. Failure to file your brief will result in issuance of a show cause order and may
lead to dismissal of the appeal. Requests for extensions of time must be timely and should
establish good cause. Overlength briefs are strongly discouraged.




   Appellate Case: 18-3258         Page: 1          Date Filed: 10/23/2018 Entry ID: 4718503
        Case 4:16-cv-00623-RGE-SBJ Document 162 Filed 10/24/18 Page 2 of 4
       Please note the provisions of Eighth Circuit Rule 32A governing briefs and reply briefs
responding to multiple briefs.

       On June 1, 2007, the Eighth Circuit implemented the appellate version of CM/ECF.
Electronic filing is now mandatory for attorneys and voluntary for pro se litigants proceeding
without an attorney. Information about electronic filing can be found at the court's web site
www.ca8.uscourts.gov. In order to become an authorized Eighth Circuit filer, you must register
with the PACER Service Center at https://www.pacer.gov/psco/cgi-bin/cmecf/ea-regform.pl.
Questions about CM/ECF may be addressed to the Clerk's office.

        If you have any questions about the schedule or procedures for the case, please contact
our office.

                                                    Michael E. Gans
                                                    Clerk of Court

TMF

Enclosure(s)

cc:      Mr. John S. Courter
         Ms. Mary Elizabeth Funk
         Ms. Frances M. Haas
         Mr. Frank Boyd Harty
         Ms. Terri Martin
         Ms. Kelli M Mulcahy

            District Court/Agency Case Number(s): 4:16-cv-00623-RGE




      Appellate Case: 18-3258      Page: 2     Date Filed: 10/23/2018 Entry ID: 4718503
       Case 4:16-cv-00623-RGE-SBJ Document 162 Filed 10/24/18 Page 3 of 4
Caption For Case Number: 18-3258

Thomas Rossley, Jr.

             Plaintiff - Appellant

v.

Drake University; Drake University Board of Trustees

             Defendants - Appellees




     Appellate Case: 18-3258         Page: 3   Date Filed: 10/23/2018 Entry ID: 4718503
     Case 4:16-cv-00623-RGE-SBJ Document 162 Filed 10/24/18 Page 4 of 4
Addresses For Case Participants: 18-3258

Mr. David Harris Goldman
BABICH & GOLDMAN
Suite J
501 S.W. Seventh Street
Des Moines, IA 50309-4537

Mr. John S. Courter
U.S. DISTRICT COURT
Southern District of Iowa
P.O. Box 9344
Des Moines, IA 50306-0000

Ms. Mary Elizabeth Funk
NYEMASTER & GOODE
Suite 1600
700 Walnut Street
Des Moines, IA 50309-3899

Ms. Frances M. Haas
NYEMASTER & GOODE
Suite 400
625 First Street, S.E.
Cedar Rapids, IA 52401

Mr. Frank Boyd Harty
NYEMASTER & GOODE
Suite 1600
700 Walnut Street
Des Moines, IA 50309-3899

Ms. Terri Martin
Room 103
U.S. Courthouse
E. First & Walnut Streets
Des Moines, IA 50309-0000

Ms. Kelli M Mulcahy
Room 115
123 E. Walnut
Des Moines, IA 50309-0000




  Appellate Case: 18-3258    Page: 4       Date Filed: 10/23/2018 Entry ID: 4718503
